          Case 4:18-cv-00674-KGB Document 9 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRENCE JEFFERSON                                                                   PLAINTIFF

v.                                Case No. 4:18-cv-00674-KGB

FAULKNER COUNTY DETENTON                                                         DEFENDANTS
CENTER UNIT 2, et al.

                                            ORDER

       Plaintiff Terrence Jefferson, an inmate at the Pope County Detention Center when he filed

suit, filed a pro se complaint on September 14, 2018 (Dkt. No. 1). On December 14, 2018, the

Court directed Mr. Jefferson to file an amended complaint on or before January 14, 2019 (Dkt.

No. 7). Mr. Jefferson was advised that, if he failed timely comply with the Court’s December 14,

2018 Order, this case would be dismissed without prejudice (Dkt. No. 7, at 5). Local Rule 5.5(c)(2)

of the Local Rules of the United States District Court for the Eastern and Western Districts of

Arkansas (“If any communication from the Court to a pro se plaintiff is not responded to within

thirty (30) days, the case may be dismissed without prejudice.”)

       As of the date of this Order, Mr. Jefferson has not complied with the Court’s Order of

December 14, 2018, and the time for doing so has passed. The Court also notes that mail from the

Court to Mr. Jefferson at his address of record has been returned as undeliverable (Dkt. No. 8). It

appears that Mr. Jefferson changed addresses without updating his information with the Court.

For the reasons described above, the Court dismisses this case without prejudice. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal of this Order and

accompanying Judgment would not be taken in good faith.
  Case 4:18-cv-00674-KGB Document 9 Filed 01/19/21 Page 2 of 2




So ordered this 19th day of January, 2021.



                                             _____________________________
                                             Kristine G. Baker
                                             United States District Judge




                                        2
